DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel McClure on August 11, 2022.

In regards to the claims filed August 3, 2022, the application has been amended as follows: 

Claim 1, line 8, delete “protocol, listen an” and replace with --protocol, listen to an--.
Claim 1, line 10, delete “reply, after receiving” and replace with --reply, upon receiving--.
Claim 1, line 13, delete “receiving remaining of” and replace with --receiving a remainder of--.

Claim 6, line 2, delete “configure to the play audio packets” and replace with --configured to play the audio packet--.

Claim 8, line 7, delete “listen audio packets” and replace with --listen to audio packets--.
Claim 8, line 9, delete “reply, after receiving” and replace with --reply, upon receiving--.
Claim 8, line 12, delete “receiving remaining of” and replace with --receiving a remainder of--.

Claim 9, line 3, delete “to listen the” and replace with --to listen to the--.

Claim 14, line 2, delete “after receiving” and replace with –upon receiving--.

Claim 15, line 8, delete “device, audio” and replace with --device, to audio--.
Claim 15, line 11, delete “after receiving” and replace with --upon receiving--.
Claim 15, line 14, delete “receiving remaining of” and replace with --receiving a remainder of--.

Claim 17, line 3, delete “after receiving” and replace with --upon receiving--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks, see pages 7 – 8, filed August 8, 2022, with respect to independent claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of  May 18, 2022 has been withdrawn. Claims 1 – 12, 14 – 15, and 17 – 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652